Citation Nr: 0730970	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-39 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disability, to include post-traumatic stress 
disorder (PTSD), and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from October 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  By rating decision in June 1995, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability to include PTSD; a timely notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Certain evidence received since the June 1995 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a psychiatric disability, to include PTSD.

3.  The veteran did not have combat duty and none of his 
alleged in-service stressors have been corroborated by 
official records or any other supportive evidence.

4.  The veteran's diagnosis of PTSD has not been attributed 
to a verified in-service stressor.

5.  The veteran does not have a current diagnosis of any 
psychiatric disability, other than PTSD.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007). 

3.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
Sanders 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this case, in February 2002 and February 2004 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate service connection and 
new and material evidence claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.  

Initially the Board notes that the veteran did not receive 
notice of the evidence necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial as required by 
Kent v. Nicholson.  However, in light of the Board's 
reopening of the veteran's service connection claim based on 
a finding that new and material evidence was submitted, the 
Board finds that further VCAA notice is not required because 
the full benefit sought by the veteran as to this issue of 
having his claim reopened is granted in the instant decision.  
The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to establish 
disability ratings or earlier effective dates.  As such, the 
VCAA notice was deficient as to content.  The Board notes 
that the veteran, however, has not been prejudiced from this 
error because the denial of the service connection claim in 
this appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned.  See 
Sanders, supra.; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records and VA treatment records.  The Board 
notes that the veteran has been afforded a VA examination in 
relation to his claim.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims

Analysis

New and Material Evidence

In a June 1995 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a "nervous 
condition" and PTSD.  The veteran did not appeal this 
decision.  As such, the June 1995 rating decision became 
final.  38 U.S.C.A. § 7105(c).  When a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5108.  

In November 2001, a written communication from the veteran 
was accepted as a request to reopen his claim of entitlement 
to service connection for a psychiatric disability, to 
include PTSD.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In June 1995, the RO denied the veteran's claim of 
entitlement to service connection for a "nervous condition" 
and PTSD based on a lack of evidence that the veteran had a 
current diagnosis of a psychiatric disability, to include 
PTSD.  Subsequent to the June 1995 rating decision, the Board 
received VA treatment records showing a history of PTSD and a 
June 2002 VA fee-basis examination report showing a diagnosis 
of PTSD.  Since the new evidence includes psychiatric 
diagnoses (when none was previously of record), this evidence 
pertains to an unestablished fact necessary to substantiate 
the claim.  It is both new and material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a psychiatric disorder 
to include PTSD may be reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

Adjudication of the veteran's claims does not end with the 
determination that new and material evidence has been 
received.  These matters must now be addressed on a de novo 
basis.  

Service Connection for a Psychiatric Disability, to Include 
PTSD

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Initially the Board notes that the VA treatment records and 
the June 2002 VA fee-basis examination report show that the 
veteran's only currently diagnosed psychiatric disability is 
PTSD.  Service connection cannot be established without a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Thus, service connection for a psychiatric 
disability other than PTSD is not warranted.

The veteran's service personnel records show that he was a 
petroleum storage specialist.  These records contain no 
evidence of awards, medals or citations evincing combat duty.  
Additionally, the Board notes that the veteran's service 
records are negative for any findings relating to PTSD.  

As noted above, there is post-service medical evidence of 
PTSD dated in recent years.  In order to establish service 
connection for PTSD, however, the diagnosis must be based 
upon participation in combat with the enemy, POW experiences, 
or a verified in-service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

As noted above, the veteran's service personnel records do 
not suggest participation in combat.  Additionally, the 
record does not show, nor is it alleged, that he is a former 
POW.  Because the record does not demonstrate that the 
veteran engaged in combat with the enemy or was a POW, his 
alleged in-service stressors must be corroborated.

In multiple statements, the veteran has claimed several 
stressors.  In a March 2002 statement, the veteran claims 
that in July 1970, he was in "Phu Loi" and a mortar blew up 
a helicopter next to him and Oliver Martin and Richard Felton 
were both killed in the helicopter.  The June 2002 VA fee-
basis examination report shows that the veteran reported that 
in November 1970, a helicopter blew up about 30 to 40 years 
from the veteran but he denied being aware of anyone that was 
killed in that incident.  He also reported that in November 
1970 he was on "bunker guard" and awoke from sleep to 
discover his partner "Martin" was killed and had been 
decapitated.  

The RO checked several online databases in an attempt to 
confirm the deaths of Oliver Martin and Richard Felton, but 
could find no casualties to match those names.  The RO also 
contacted the U.S. Armed Services Center for Unit Records 
Research (USASCURR) to verify these stressors, but the 
USASCURR responded in March and July 2003, noting that it 
could find no evidence of a casualty named Martin or Felton 
near any of the four provinces known as Phu Loi for the 
period from June to August 1970 and that it could not confirm 
the death of "Martin" without additional identification 
data, such as full name, rank, etc.  

The RO then requested additional information from the 
veteran, and he responded in April 2003 by noting that the 
person's name was actually "Morton", not "Martin" and that 
he was a "black man" that the veteran thought was from 
Dallas, Texas.  The RO attempted once again to verify this 
casualty, and although they found four casualties of people 
named Morton who were from Texas, they were all identified as 
Caucasians, and therefore none of them matched the 
description provided by the veteran.  In February 2004, the 
veteran describes "additional" stressors as happening in 
February and/or March 1971.  He once again described a mortar 
round going off nearby when refueling (and allegedly 
resulting in the veteran hurting his leg) and a helicopter 
being blown up mid-air, killing all on board.  

The record reflects that the RO attempted to confirm the 
alleged casualties through "morning reports" but no 
information was located to verify any of the veteran's 
alleged stressors.

Initially, the Board observes that the veteran has very 
inconsistently described his alleged stressors.  He refers on 
multiple occasions to being nearby and witnessing a 
helicopter explode.  The Board notes that the veteran gives 
inconsistent dates for this stressor (first he says it 
happened in July 1970, then he says November 1970, then he 
says February/March 1971).  Moreover, he is inconsistent as 
to the alleged loss of life that occurred in the incident.  
In March 2002, he states that two acquaintances were killed 
on board, and provides their names, in June 2002, he claims 
that he did not know of any casualties from the incident, and 
then in February 2004, he reports the same incident but 
states that everyone on board was killed.

In any event, in spite of diligent efforts on the part of the 
RO, the veteran's alleged stressors could not be verified 
through any available records.  As such, the Board finds that 
the veteran's current diagnosis of PTSD is not based on any 
verified stressors.

In summary, the Board finds that the veteran did not have 
combat duty and that his alleged in-service stressors have 
not been corroborated by official records, buddy statements, 
or any other supportive evidence.  The veteran's diagnosis of 
PTSD, first shown years after service, has not been 
attributed to a verified in-service stressor.  Accordingly, 
service connection for PTSD must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, to include PTSD.  To this extent, the 
claim is granted.

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


